El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
La demanda en este caso fné presentada ante la Corte de Distrito de San Juan en 7 de diciembre de 1906, aunque pa-.rece, que fue enmendada y alega sustancialmente: que los demandantes son los herederos de Doña Tomasa Morales, -quien sobrevivió a su hija Doña Valentina Berrios y a la cual heredó; que ésta última señora estuvo casada con Don Alejandro Jourdan hasta 1867 en que ella murió con poder para testar, en el que ordenaba que si su madre le sobrevivía, fue-ra su heredera; que durante el matrimonio de Jourdán con la Señora Berrios, aquél compró por y para la sociedad conyu-gal dos fincas que forman hoy la nombrada San Antonio, radicada en el pueblo de Bayamón, la que se describe en la ■demanda; que posteriormente casó Jourdan en segundas nup-cias con Doña Cecilia Adelaida Kieckoefer a la que instituyó por su heredera en el testamento bajo el que murió; que la isociedad de gananciales del primer matrimonio de Jourdan, no ha sido liquidado nunca, por más que desde hace quince .años vienen los ■ demandantes gestionando amistosamente la *928liquidación de esa sociedad; que Jourdan, después de la muerte de su primera esposa, quedó poseyendo todos los bienes de la sociedad conyugal, haciendo lo propio respecto de esos bienes la Señora Kieckoefer a la muerte de su con-sorte, e inscribiendo después en 1889 en el registro de la pro-piedad y a nombre suyo, por título de herencia, la propiedad de la finca San Antonio: que en 1901 la viuda de Jourdan traspasó simuladamente tal finca a Don Julio O. Abril, quien, a su vez en 1905 y en igual forma, la traspasó a Don José T. Silva, conociendo todos los que' tomaron parte en esas transacciones los antecedentes e historia de esa propiedad, sabiendo que no pertenecía a la' Señora Kieckoefer, porque eran socios de la firma comercial J. T. Silva y Co. que era la representante, administradora y banquera del Señor Jour-dan cuyos negocios conocía, así como el estado de sus intere-ses durante sus dos matrimonios: que Don José T. Silva ven-dió la finca en 1909 a Don Modesto Cobián, haciéndose.cons-tar en la escritura la existencia de esta- demanda; y que los intereses.de la primera-consorte en la sociedad conyugal con-sistían en la mitad de la finca San Antonio, como bienes gananciales, y en tres mil pesos que había -aportado al matri-monio por herencia de su padre.
Después de estas alegaciones y de consignar que los frutos de la mitad proindivisa de los bienes gananciales de la socie-dad Jourdan-Berríos, pertenecientes á la sucesión deman-dante, ascienden a diez mil pesos, concluyeron pidiendo: que se declaren nulas las tres - escrituras mencionadas y se can-celen sus inscripciones en el registro de la propiedad; que se declare que. Doña Cecilia Adelaida Kieckoefer sólo obtuvo por herencia de su marido los bienes que resultaren propios de él una vez excluidas las aportaciones matrimoniales de la esposa Berrios y la mitad de gananciales que • a -ésta corres-pondían; que se declare la propiedad de esas aportaciones y gananciales a favor de la sucesión demandante por herencia de Doña Valentina Berrios, que se ordene 1-a liquidación de dichos gananciales y su inscripción a nombre de los deman-*929dantes y que los demandados les paguen diez mil pesos por indemnización y las costas.
Don Jnlio O. Abril, uno de los varios demandados-,. for-muló contra esa demanda las excepciones de falta de hechos para determinar una causa de acción: la de prescripción de las acciones de liquidación de gananciales, de dominio, de cobro de pesos y de nulidad de contratos, aduciendo además la excepción de ambigüedad.
Esas excepciones fueron resueltas por el juez de la sec-ción 2a. de dicha corte, sosteniendo la de prescripción de la acción reivindicatoría, y en el mismo dia 30 de noviembre de 1910, dictó sentencia a favor’del demandado Señor Abril, y con costas a los demandantes, la que fué registrada al día siguiente por el secretario.
Contra esta sentencia los demandantes interpusieron re-curso de apelación para ante esta Corte Suprema. .
La acción ejercitada en la demanda.contra el apelado Don Julio O. Abril, es la de nulidad de aquellos contratos en que él intervino; pero para que los demandantes tengan derecho para pedir la nulidad de esos contratos, en los que no apare-cen obligados principal o subsidiariamente, es preciso que de la demanda resulte que han sido perjudicados por los mis-mos.
Por el contenido de la demanda se viene en conocimiento de que muerta Valentina Berrios en 1867 ni entonces, ni des-pués, se ha llevado a cabo una liquidación de su sociedad con-yugal con Don Alejandro Jourdan, por cuyo motivo no puede sostenerse que los demandantes, como herederos de Doña Tomasa Morales, siéndolo ésta de su hija, la'esposa primera de Jourdan, tengan un título suficiente para poder reivindicar la mitad de la finca San Antonio, porque sin proceder la liquidación del haber común, no puede afirmarse la existen-cia de un sobrante que corresponda por mitad a los cónyu-ges. Sentencia del Tribunal Supremo de España de 11 de mayo de 1889.
La ley declara que, a falta de capitulaciones matrimo-*930niales, se entenderá que el matrimonio se lia contraído bajo el régimen de la sociedad de gananciales, mediante la cnal, el marido y la mujer liarán suyos por mitad, al disolverse el matrimonio, las ganancias o beneficios obtenidos indistinta-mente por cualquiera de los cónyuges durante el mismo matri-monio.
Por ser el matrimonio, bajo este aspecto una sociedad, luego de disuelto debe liquidarse para conocer si bubo en ella beneficios y a cuánto ascienden y para proceder a divi-dirlos, entre los socios o cónyuges; y la mitad en las ganan-cias que por este motivo adquiere cada cónyuge, o sus here-deros, le pertenece y lo adquiere, no como herencia sino por derecho propio.
Por esta razón los cónyuges, una vez disuelto el matri-monio, no son coherederos, ni tampoco los sucesores del que haya muerto son coherederos del socio supérstite.
Así, pues, los demandantes carecen de un título bastante para reivindicar el dominio de la mitad de la finca San Antonio y no fueron ni son coherederos en ella, con Don Alejandro Jourdan ni con su heredera.
Como la liquidación de la sociedad conyugal es necesaria para determinar si hubieron o nó gananciales, mientras la misma no se practique, no puede • afirmarse que los hubieron y por tanto, carecen los demandantes de acción contra Don Julio O. Abril para pedir la nulidad de las compraventas por él realizadas, pues no puede afirmarse que hayan sido perjudicados por ellas.
• En un caso bastante igual al presente, declaró el Tribunal Supremo de España por su sentencia de 1 de marzo de 1894, en pleito dirigido por los herederos de un cónyuge contra el comprador de bienes adquiridos durante el matrimonio, que adquirida una mina por el marido cuando existía la so-ciedad conyugal, sin que conste el concepto en que la compró, toda vez que no se formó inventario, cuenta y partición y adjudicación de los bienes relictos a la muerte de la madre de los demandantes, no hay términos hábiles para estimar como *931bien ganancial la mina ele que se trata, y por ello, si estuvo bien o mal vendida por el viudo, cuando ya no existía la sociedad conyugal, razón por la que sentencia que absuelve de la demanda al comprador no infringe la ley.
Por las razones expuestas la sentencia debe ser confir-mada. /~1 7
7 Confirmada.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary, no tomó parte en la reso-lución de este caso.